EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 25 October 2019 and 3 June 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a vibration wave motor comprising, inter alia, when a driving region represents a region of the oscillator in which each drive phase electrode is provided, and a non-driving region represents a remaining region of the oscillator, a contact area ratio Si between the vibrating plate and the moving member in the non-driving region is less than a contact area ratio S2 between the vibrating plate and the moving member in the driving region.
Claims 2-6 depend directly or indirectly on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 7 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a vibration wave motor comprising, inter alia, when a driving region represents a region of the oscillator in which each drive phase electrode is provided, and a non-driving region represents a remaining region of the oscillator, a frictional force A of a portion of the vibrating plate in contact with the moving member in the non-driving region is less than a frictional force B of a portion of the vibrating plate in contact with the moving member in the driving region.
Independent claim 8 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a vibration wave motor comprising, inter alia, when a driving region represents a region of the oscillator in which each drive phase electrode is provided, and a non-driving region represents a remaining region of the oscillator, a frictional coefficient α of a portion of the vibrating plate in contact with the moving member in the non-driving region is less than a frictional coefficient ß of a portion of the vibrating plate in contact with the moving member in the driving region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ifuku et al. (U.S. Pre-Grant Publication No. 20160118914) discloses a vibration wave drive device including: an annular piezoelectric element including a one-piece piezoelectric material and multiple electrodes provided so as to sandwich the one-piece piezoelectric material.
Kubota et al. (U.S. Pre-Grant Publication No. 20170153531) discloses a vibration-type (vibrational wave) actuator including a vibrator configured to excite vibration in an elastic body having an annular shape, an elliptical oval shape, a bar shape, or the like, which is joined to an electromechanical energy converting element, e.g., a piezoelectric element, by applying an electric signal, e.g., alternating voltage to the electromechanical energy converting element.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





7 May 2022
/EMILY P PHAM/            Primary Examiner, Art Unit 2837